Citation Nr: 9924763	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-49 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of vasomotor rhinitis to include a deviated nasal 
septum, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947 and from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board notes that the veteran's case was remanded in 
October 1998 to afford the veteran an opportunity to appear 
at a Travel Board hearing.  The hearing was conducted by the 
undersigned Board member in April 1999.  During the hearing, 
the veteran raised new claims of entitlement to service 
connection for sleep apnea, headaches, and an eye disorder, 
to include glaucoma, each disorder claimed to have developed 
secondary to rhinitis.  As the issues have not been 
developed, or certified for appeal, they are referred to the 
RO for such action is appropriate.


REMAND

The veteran underwent a bilateral turbinate trim in January 
1997.  The veteran was diagnosed with bilateral turbinate 
hypertrophy and septal perforation.  VA treatment records 
associated with the file, up to July 1997, reflect post-
operative treatment for the veteran's septum and rhinitis.  
However, there are no treatment records dated after July 
1997, associated with the claims file.

Notably, the appellant testified at his hearing in April 
1999 that he has continued to be evaluated and treated at 
the VA ENT clinic every three to four months.  Further, the 
veteran related that his symptomatology had not been reduced 
as a result of his January 1997 surgery.  He related that he 
now suffered from sleep apnea that he attributed to his 
surgery and service-connected rhinitis.  He also related a 
number of other symptoms related to his eyes that he 
attributed to his rhinitis.  He said that he was being 
evaluated at the Palo Alto, California, VA medical center 
(VAMC) sleep apnea clinic.  He added that he used a saline 
solution in his nose three times a day and used another 
unidentified substance or medication to avoid infection 
because of his nasal perforation.  He testified that, at the 
end of one of his rhinitis attacks, he would have several 
days of heavy nasal crusting that occasionally required 
saline swabbing to remove.  In view of the foregoing, a 
reexamination appears to be in order.

Finally, the Board notes that VA published a final rule, 
effective October 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with Diseases of 
the Throat and Nose.  61 Fed.Reg. 46,728 (1996).  The 
veteran's disability was originally rated under Diagnostic 
Code 6501, under the prior regulations.  38 C.F.R. § 4.97 
(1996).  In a rating decision, dated in February 1998, the 
RO informed the veteran of the regulatory change, and the 
new rating under Diagnostic Code of 6522 for rhinitis.  
38 C.F.R. § 4.97 (1998).  The RO also included Diagnostic 
Code 6502 for deviation of the nasal septum, a diagnostic 
code with a maximum rating of 10 percent, thereby precluding 
any increased rating under that code.  38 C.F.R. § 4.97.  
The changes made in the rating criteria for rhinitis are 
significant.  Accordingly, in light of the continued post-
operative complaints and the change in regulations, the 
veteran should be afforded a new VA examination to 
specifically address the rating criteria and whether his 
symptomatology corresponds to an increased rating under 
either the prior or amended regulations.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of treatment records 
identified which have not been previously 
secured, especially VA treatment records 
from VAMC Palo Alto subsequent to July 
1997.

2.  The veteran should also be afforded a 
VA ear, nose and throat examination to 
determine the current severity of his 
service-connected vasomotor rhinitis.  
All special studies deemed necessary by 
the examiner should be conducted and all 
pertinent clinical findings reported in 
detail.  The claims folder must be made 
available to the examining physician so 
that the pertinent clinical records may 
be studied in detail.  At the conclusion 
of the examination, the examining 
physician should comment on whether the 
veteran's rhinitis results in definite 
atrophy of the intranasal structure, and 
moderate secretion; moderate crusting and 
ozena with atrophic changes; or massive 
crusting and marked ozena with anosmia.  
(This addresses the rating criteria for 
allergic rhinitis effective prior to 
October 7, 1996.)  The examiner should 
also comment on whether the veteran's 
allergic rhinitis is with polyps, or if 
without polyps, whether there is a 
greater than 50 percent obstruction of 
the nasal passage on each side or 
complete obstruction of the nasal passage 
on one side.  (This addresses the rating 
criteria in effect on and subsequent to 
October 7, 1996.).

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

4.  Thereafter, the RO should adjudicate 
the issue of an increased rating for the 
veteran's vasomotor rhinitis.  If the 
determination remains unfavorable the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeal is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


